                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                              FAYETTEVILLE DIVISION

CHRISTOPHER L. SANDERS                                                             PLAINTIFF

v.                                   No. 5:17-CV-5181

NANCY A. BERRYHILL, Commissioner,
Social Security Administration                                                    DEFENDANT

                                           ORDER

       The Court has received a report and recommendation (Doc. 15) from United States

Magistrate Judge Erin L. Wiedemann. No objections have been filed and the deadline for

objections has passed. The Magistrate recommends that the Court affirm the decision of the Social

Security Administration Administrative Law Judge and dismiss this case with prejudice. The

Court has reviewed this case and finds that the report and recommendation is proper, contains no

clear error, and should be and hereby is ADOPTED IN ITS ENTIRETY.

       IT IS THEREFORE ORDERED that the decision of the Administrative Law Judge is

AFFIRMED and this case is DISMISSED WITH PREJUDICE.

       Judgment will be entered accordingly.

       IT IS SO ORDERED this 24th day of October, 2018.


                                                           /s/P. K. Holmes, III
                                                           P.K. HOLMES, III
                                                           CHIEF U.S. DISTRICT JUDGE
